Edna Earnest Taylor and
                                                                   Elizabeth Earnest /s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                      April 17, 2014

                                  No. 04-13-00445-CV

                  PNP PETROLEUM I, LP and PNP Management, Inc.,
                                 Appellants

                                            v.

                  Edna Earnest TAYLOR and Elizabeth Earnest Herbst.,
                                    Appellees

                 From the 81st Judicial District Court, Frio County, Texas
                            Trial Court No. 10-05-00167CVF
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
    The Appellee’s Unopposed Motion for Leave to File Post-Submission Brief is
GRANTED.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court